DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1 (Currently Amended). A machine learning device comprising: 
a state variable acquisition unit that acquires a first state variable dataset including a print result at a first printing speed by an image formation apparatus, and a second state variable dataset including a print result at a second printing speed by the image formation apparatus, wherein the image formation apparatus is capable of printing at a plurality of printing speeds including the first printing speed and the second printing speed; 
a teaching data acquisition unit that acquires first teaching data corresponding to the first printing speed and second teaching data corresponding to the second printing speed; and 
a learned model generation unit that generates a first learned model by performing machine learning based on the first state variable dataset and the first teaching data, and generates a second learned model by performing machine learning based on the second state variable dataset and the second teaching data, wherein 
each of the first state variable dataset and the second state variable dataset includes: feature value information in an actual printout in which printing is actually made; medium information, which is information of a print medium used to output the actual printout; and first control information, which is control information of the image formation apparatus when the image formation apparatus outputs the actual printout, and 
a corresponding one of the first and second printing speeds; and a print defect value in a case of printing at the corresponding one of the first or second printing speed using the second control information.


Please change the title to: 

MACHINE LEARNING DEVICEINCLUDING A STATE VARIABLE ACQUISITION UNIT, A TEACHING DATA ACQUISITION UNIT AND A LEARNED MODEL GENERATION UNIT THAT GENERATES A FIRST LEARNED MODEL BY PERFORMING MACHINE LEARNING BASED ON A FIRST STATE VARIABLE DATASET AND FIRST TEACHING DATA AND GENERATES A SECOND LEARNED MODEL BY PERFMRING MACHINE LEARNING BASED ON A SECOND STATE VARIABLE DATASET AND SECOND TEACHING DATA


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
state variable acquisition unit (interpretation: the state variable acquisition unit acquires parameter information, as state variables, necessary to generate learned models.  It acquires a dataset of the state variables including three information that include: feature value information of an actual printout; medium information, which is information of the print medium used to output the actual printout, and control information of the image formation apparatus when the image formation apparatus outputs the actual printout.  The method of acquiring the information of the state variables can be arbitrarily set up according to the connection configuration between the machine learning device and the image forming apparatus, which is disclosed on pages 15 and 16.  This interpretation and its equivalents are used for this claim term.), 
teaching data acquisition unit (interpretation: the teaching data acquisition unit acquires teaching data including control information that is improved to sufficiently reduce the print defects on the actual printout (i.e. second control information) and a value indicating degrees of print defects (i.e. print defect value).  The second control information is control information to make the feature value information of the actual printout less than or equal to a predetermined threshold value.  The second control information includes the control information about the toner fixing temperature of the fixation roller and the secondary transfer voltage applied to the secondary transfer roller in the image forming apparatus, which is disclosed on pages 17 and 18.  This interpretation and its equivalents are used for this claim term.) and 
learned model generation unit (interpretation: the learned model generation unit generates a learned model by performing machine learning based on the dataset obtained by the state variable acquisition unit and the teaching data obtained by the teaching data acquisition unit.  It generates a learned mode Al by performing machine learning based on the dataset A and the teaching data A, and generates a learned model B by performing machine learning based on the dataset B and the teaching data B, which are generated corresponding to the two printing speeds.  This is disclosed on page 19.  This interpretation and its equivalents are used for this claim term.) 
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim is directed towards a machine learning device.  The unique aspects of the claims are as follows:

“a learned model generation unit that generates a first learned model by performing machine learning based on the first state variable dataset and the first teaching data, and generates a second learned model by performing machine learning based on the second state variable dataset and the second teaching data, wherein 
each of the first state variable dataset and the second state variable dataset includes: feature value information in an actual printout in which printing is actually made; medium information, which is information of a print medium used to output the actual printout; and first control information, which is control information of the image formation apparatus when the image formation apparatus outputs the actual printout, and 
each of the first teaching data and the second teaching data includes: second control information, which is control information such that the feature value information become less than or equal to a predetermined threshold when the printing is made at [[an]]a corresponding one of the first and second printing speeds; and a print defect value in a case of printing at the corresponding one of the first or second printing speed using the second control information”.

These features were not found in any of the searched and/or cited prior art.  These features combined with the rest of the claimed features overcome the prior art as a whole.  Thus, the claims are allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ukita teaches using machine learning to acquire state variables to adjust printing parameters 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672